Citation Nr: 0504319	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Myles E. Eastwood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 until March 
1946.  He died in September 1982.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This matter was previously before the Board in June 2003.  At 
that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1. The appellant was married to the veteran at the time of 
his death in September 1982.

2.  At the time of his death, the veteran was service 
connected for complete paralysis, left sciatic nerve with 
complete foot drop, evaluated as 80 percent disabling, for 
ankylosis, favorable, left hip, rated as 60 percent 
disabling, for chronic lumbosacral strain evaluated as 20 
percent disabling, and for arthritis of the right hip, rated 
10 percent disabling.  

3. The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in March 
1946 for a period of not less than 5 years immediately 
preceding death.

4.  A June 1947 rating decision reducing the veteran's 
combined disability evaluation from 100 percent to 90 percent 
does not constitute undebatable error of law.


CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Considerations under Bernard

In the present case, certification to the Board occurred on 
October 5, 2004.  Subsequent to such certification, new 
evidence has been associated with the claims file.  
Specifically, an affidavit written by R. M. D., Jr., M.D., 
dated October 29, 2004, was associated with the claims file.  
Such affidavit was accompanied by a DVD and seven exhibits of 
medical evidence.  That same evidence was again received by 
the Board on November 15, 2004.

The Board has reviewed the evidence described above and notes 
that the seven medical records are simply photocopies of 
evidence previously of record at the time of the last 
adjudication by the RO.  The affidavit in large part merely 
references such evidence.  The affidavit does include an 
opinion regarding the likely state of the veteran's back 
disability ten years prior to his death.  The DVD was 
submitted to illustrate the veteran's back condition in the 
late 1950s and early 1960s, again to demonstrate that his 
back condition was as severe 10 years prior to death as it 
was at the time of his award of service connection six years 
prior to death.  However, such evidence relates to a theory 
of entitlement ("hypothetical entitlement") that is no 
longer available to the appellant, as will be discussed in 
the body of this decision.  

Based on the foregoing, the Board finds that no useful 
purpose would be served by remanding this matter to the RO.  
Indeed, the newly received evidence contains duplicate 
medical documents and the opinion and DVD relate to an 
unavailable theory of entitlement.  In this case a remand 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Notice

A VA letter issued in September 2003 apprised the appellant 
of the information and evidence necessary to substantiate her 
claim.  That correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate her 
claim, which information and evidence, if any, that she is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on her behalf, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, several letters from the 
veteran's physician, R. M. D., Jr., M.D., are affiliated with 
the claims file.  A copy of the veteran's Death Certificate 
is also of record.  Furthermore, the appellant's statements, 
to include personal hearing testimony provided before the 
undersigned in May 2002 and before the RO in June 2004 are 
associated with the claims folder.  

With further regard to the duty to assist, it is noted that, 
at her May 2002 hearing, the appellant appeared to state that 
she was unable to obtain records from the VA Medical Center 
in Decatur, Georgia.  However, a special orthopedic 
examination from that facility, dated in August 1976, is of 
record.  
  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two recent decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Clear and unmistakable evidence (CUE)

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the appellant is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also 
Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

Procedural background

In a March 1946 rating decision, the veteran was granted 
service connection for a gunshot wound of the left hip.  He 
was granted a 100 percent evaluation at that time.  

By a rating decision dated June 24, 1947, the veteran's 
evaluation was revised.  He was assigned an 80 percent 
evaluation for complete paralysis, left sciatic nerve, with 
complete foot drop under Diagnostic Code 8520.  He was also 
assigned a 60 percent evaluation for favorable ankylosis of 
the left hip, pursuant to Diagnostic Code 5250.  Those 
evaluations yielded a combined rating of 90 percent, 
effective April 1947.

A VA From 7609, dated 3 days after the June 1947 rating 
decision, indicated that the veteran had been sent notice 
regarding his revised evaluations. 

In January 1976, the veteran submitted a claim of entitlement 
to an increased rating for his gunshot wound residuals.  He 
was examined by VA in 1976.  On the basis of that 
examination, he was awarded a 20 percent rating for chronic 
lumbosacral strain, and a 10 percent rating for right hip 
arthritis, in a September 1976 rating action.  His prior 
ratings remained unchanged.  His combined disability 
evaluation increased to 100 percent, from February 2, 1976.  

In September 1982, the veteran died.  In October 1982, the 
appellant raised a claim of entitlement to service connection 
for the cause of the veteran's death.  That claim was denied 
in a December 1982 rating decision.  In September 1984, the 
appellant requested that the cause of death claim be 
reopened.  An October 1984 determination confirmed the 
earlier denial.  An appeal was initiated, culminating in a 
January 1987 Board decision denying service connection for 
the cause of the veteran's death.  

In January 1995, the appellant raised a claim of entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  In response, the 
RO sent her a letter in August 1995.  Such correspondence 
explained that benefits under that Code section were not 
available in her case.  She was instructed as to filing a CUE 
claim.  

In January 1999, the appellant submitted a communication that 
was construed as a request to reopen her DIC claim.  In a 
February 2000 rating decision, the RO found that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The issue was characterized as involving "death 
and indemnity" compensation.  The veteran submitted a notice 
of disagreement in October 2000 and a statement of the case 
was issued in January 2002.  An appeal was perfected in March 
2002 and testimony was provided at a May 2002 Central Office 
hearing before the undersigned.  At that time, the appellant 
presented arguments relating to 38 U.S.C.A. § 1318, as well 
as arguments of CUE pertaining to the 1987 Board decision 
denying service connection for the cause of death.

An August 2002 Board decision denied the veteran's CUE claim 
for the cause of death.  A temporary stay prevented the 
disposition of the 38 U.S.C.A. § 1318 claim at that time.  

In June 2003, the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 returned to the Board.  It was found that 
the RO's characterization of the issue as whether new and 
material evidence had been received to reopen a DIC claim was 
erroneous.  Specifically, it was found that there had been no 
prior RO decision as to DIC benefits under 38 U.S.C.A. 
§ 1318.  It was further found that the RO needed to first 
address the issue of CUE in the 1947 rating decision reducing 
the veteran's combined rating from 100 percent to 90 percent.  
Such was accomplished in a September 2004 supplemental 
statement of the case.

Factual background

During service, in June 1945, the veteran received gunshot 
wounds of the left buttock and left leg while in action 
against the enemy in Okinawa.  The veteran sustained a 
through and through bullet wound of the left hip and left 
thigh.  The bullet entered the posterior lateral surface of 
the left hip and went through the upper part of the thigh, 
making exit on the medial surface of the thigh near the 
crotch.  Upon admission to the U. S. Naval Base Hospital #19, 
eight days following the incident, the wound entrance was 
about 1 cm. in diameter.  It was clean.  The exit wound was 
about 3 cm. in diameter, very deep and sloughing.  The whole 
leg was moderately swollen and there was partial paralysis in 
flexing of the foot.  Physical examination was otherwise 
negative.  

X-rays taken in August 1945 show a comminuted fracture of the 
pelvis and head of the femur involving most of the acetabular 
region.  There was considerable loss of bone substances and 
it is probable that there were some fragments displaced into 
the pelvic canal and into the obturator foramen.  The femur 
had moved upward with resultant shortening, and the mesial 
margin of the lesser trochanter was adjacent to the lateral 
margin of the ischial bone.  There were two or three small 
shell fragments in the region of the hip.  

Wound drainage was noted in in-service medical reports dated 
in August 1945, October 1945 and December 1945.

X-rays taken in December 1945 showed complete destruction of 
both components of the hip joint.  There appeared to be 
considerable irregular bone reduction, which extended into 
the pelvis.  Films of the femoral shaft revealed considerable 
demineralization of the entire femur.  

Following service, the veteran was examined by VA in April 
1947.  Objectively, the veteran stood erect except for a 
slight listing of the left leg.  There was apparent 
shortening of the left leg.  The left hip was almost 
completely ankylosed in 180 degrees of extension.  Slight 
rotation was perceptible and he had 10 degrees of motion.  
Adduction and abduction were zero.  The hip was also held in 
extension, with slight abduction and rotation.  The left knee 
showed normal passive motion.  With active motion, there was 
marked weakness in flexion and some weakness with extension.  
Regarding the left foot and ankle, there was complete foot 
drop.  He had no foot extension and his flexion was greatly 
limited.  

An April 1948 VA record showed that the veteran's left hip 
was completely immobile.  He walked with a marked limp to the 
left and had a complete foot drop.  

In May 1949, the veteran was examined by S. S., M.D.  The 
report indicated a round deep depressed scar in the center of 
the left buttock that was tender on deep pressure.  Another 
narrow and nontender scar was detected in the left crotch.  
The scars were noted to be the result of sniper fire.  The 
report also noted that the muscles of the left leg, knee and 
thigh were atrophied.  The veteran could not extend his left 
foot and had a foot drop.  He walked with an awkward gait and 
a slight limp in the left lower extremity.  There was limited 
motion of the left ankle, knee and hip.  Ankylosis of the 
left hip and a shortened left leg were also noted.

A VA examination in May 1949 noted the presence of a well-
healed scar, 2 cm by 2 cm, mid area, left, bilateral.  There 
was stiffness of the left hip and a toe drop of the left 
foot.  There was also hyperasthesia of the left foot and leg.  
There was atrophy of the left leg below the knee.  

The veteran was again examined in May 1951.  There was a 
round circular wound of entrance measuring approximately 1 
cm. in diameter over the left buttock at the neck of the 
femur.  There was a similar exit wound in the crease of the 
left groin.  Below the knee joint on the anterior lateral and 
posterior lateral surfaces there was diminished sensation to 
pin prick.  The same was exhibited in the distribution of the 
first sacral and fifth dermatomes.  The foot was dropped, 
with no dorsiflexion possible.  Passively, the foot could be 
dorsiflexed to 90 degrees.  There was also diminished 
sensation on the plantar surface of the foot in the lateral 
half.  There was atrophy of the upper leg as well as the 
lower leg.  It was most pronounced on the lower side of the 
left leg.  There was 1 1/4 inch shortening as measured at the 
medial malleoli.  X-rays showed marked deformity of the 
pelvis and left hip.  

VA outpatient treatment records dated in 1975 show care for 
fusion of the left hip.  An orthopedic report dated in August 
1975 showed complaints of back pain.  Another report, dated 
in November 1975, also revealed complaints of low back pain 
at the end of the day.  

An x-ray of the spine dated in June 1976 shows a spur 
formation of the entire lumbar spine.  The pelvis showed 
complete fusion of the left hip joint, with protrusion of the 
left acetabulum.  Multiple various-sized metallic fragments 
were seen in the left inguinal region. 

The veteran was again examined in August 1976.  He complained 
of back pain that was present over the years but worse in the 
past several years.  That report noted that his shortened 
left leg tilted the veteran's pelvis, causing pain in the low 
back and right leg.  He could not lie on his back due to 
forward angling of the left hip, which caused pressure on the 
back.  Following objective examination, he was diagnosed with 
ankylosis of the left hip, complete, from residuals of a 
gunshot wound with 1 1/2 inch shortening of the left leg and 50 
percent atrophy of the muscles of the left leg.  He also had 
paralysis of the left sciatic nerve with left foot drop, 
hyperthesias and paresthesias.  Finally, he was diagnosed 
with chronic lumbosacral strain secondary to the first two 
diagnoses.

In a January 1995 letter, R. M. D., Jr., M.D., stated that 
the fusion of the veteran's left hip with paralysis of the 
leg and major nerve damage would have had an almost immediate 
effect on the veteran's low back.  He further opined that the 
veteran suffered with back strain from the day that he was 
first allowed to walk again after his service-related injury.  
He added that if a detailed examination of the spine had been 
done in 1947, the veteran's lumbar strain would have been 
discovered, enabling a continuance of his 100 percent 
disability rating.  

Also in January 1995, the appellant wrote a statement in 
which she asserted that the veteran's back problems were the 
result of his service-connected left hip injury.  She pointed 
out that, although the veteran's back problems were first 
medically documented in 1976, they were characterized as 
"chronic," thereby demonstrating a longstanding disability.  

In an October 1999 letter, the appellant explained that, when 
surgery was performed on the veteran's left hip, it was fused 
in a slightly forward position to reduce dragging when he 
walked.  This caused his left knee to be in a slightly 
forward position when standing and when he was lying on his 
back.  It was impossible for the veteran to sleep on his 
back.  Due to the constant pressure on his hip, his left knee 
was pushed into the air, forcing him to sleep on his right 
side with pillows under the knee.  Additionally, his left leg 
was shorter than the right, forcing the right side to bear 
more weight.  Further, his pelvis was tilted.  Due to all of 
the foregoing, the veteran experienced severe lumbar pain.  

Also in October 1999, R. M. D., Jr., M.D., stated his opinion 
that the veteran's back problems detected in 1976 had existed 
for quite some time.  In support of that conclusion, he 
pointed to June 1976 x-rays showing spurs of the entire 
lumbar spine.  R. M. D., Jr., stated that such findings 
clearly show the ongoing nature of the veteran's back 
problem, which dated back long before 1976.  

In May 2002, the appellant offered testimony before the 
undersigned.  At that time, her accredited representative 
cited the case of Cole v. West, 13 Vet. App. 268 (1999).  In 
that case, the United States Court of Appeals for Veterans 
Claims (Court) provided for a hypothetical 10-year disability 
as a basis for an award of DIC.  Simply put, if the veteran's 
symptoms were such that, 10 years prior to his death, he was 
entitled to a 100 percent disability evaluation, then he 
could be awarded benefits under 38 U.S.C.A. § 1318 as though 
such total evaluation were actually in effect. 

Also at her May 2002 hearing, the appellant testified that 
the veteran walked with a swinging gait and that his left 
foot would not stand flat.  He would always limp and he could 
not sit straight due to the fusion of his hip.  (T at 7).  He 
always had leg cramps, which affected his ability to perform 
some of the activities of daily living.  The appellant 
further stated that the veteran's gait required him to sway 
his upper torso back and forth, causing him to have lumbar 
problems.  (T. at 8).  She stated that the veteran had 
constant back pain from having to sit a certain way.  He 
could not sit still for very long due to back pain.  
Moreover, such back pain increased during the last 10 years 
of his life.  The appellant also stated that the veteran was 
given a left leg brace by VA, but he could not wear it 
because it tore up his skin. (T. at 9).  The appellant also 
reported that the veteran had scars that were always tender.  
(T. at 10).  His physical impairments continued until his 
death in 1982.  

In an October 2003 statement, the appellant asserts that the 
veteran's 100 percent disability evaluation should never have 
been reduced.  

In June 2004, the veteran appeared at a personal hearing 
before the RO.  At that time, her accredited representative 
argued that there was clear and unmistakable error in the 
June 1947 rating decision reducing the veteran's combined 
disability evaluation from 100 percent to 90 percent.  
Several specific errors were alleged, including the failure 
to rate the veteran for a pelvic muscle group injury under 
Diagnostic Code 5317 and failure to award a separate 10 
percent evaluation for a tender scar.  Moreover, it was 
contended that the 60 percent rating in effect for the left 
hip (Diagnostic Code 5250) should have been increased to 70 
percent.  

At the June 2004 hearing, the appellant explained that the 
veteran had no control over his left foot.  A picture of the 
veteran was noted, which showed his awkward gait.  Such 
picture is incorporated in the claims file.  She added that 
his foot drop never improved over time.  The appellant also 
explained that because the veteran's left hip was totally 
fused, his whole body moved when he walked.  She added that 
he had a scar that was deep, depressed and tender to the 
touch.  The scar existed with such symptoms in 1947, and it 
remained that way in 1972, 10 years before the veteran's 
death. 

Additionally, it was argued that the veteran hypothetically 
was entitled to a 100 percent disability evaluation at the 
10-year point before his death.  In this vein, the appellant 
stated that the veteran's low back disability arose prior to 
1976, the time at which service connection for lumbosacral 
strain was awarded.  She could not, however, provide an 
approximate date as to when the veteran began to experience 
lumbar symptomatology.  However, she did remember that he 
sought a hip replacement surgery in part to relieve back 
pain, and she was certain that he inquired about hip surgery 
in the 1960s.  

In July 2004, the appellant submitted an affidavit, 
encompassing the contentions thus far discussed.  She also 
referred to records dated in 1969 from Candler Hospital.  She 
appears to assert that such records, pertaining to treatment 
for a testicular injury, show back pain at that time.  Copies 
of such records accompanied the affidavit.  A review of such 
reports fails to reveal any mention of low back pain.  

In October 2004, R. M. D., Jr., M.D., submitted an affidavit.  
He cited medical evidence dating from 1976 showing chronic 
lumbosacral strain and arthritis of the right hip.  Such 
records indicated back pain for several years.  R. M. D., 
Jr., M.D., relied on such evidence to conclude that the 
veteran's low back disability existed long before his grant 
of service connection in 1976.  He also commented that the 
veteran's spine interacted abnormally because of the constant 
weight shift back and forth which occurred as a result of the 
veteran swinging his left leg out when walking.  He further 
remarked that, in his opinion, the degree of degeneration 
shown on x-rays in 1976 suggested that the veteran's back 
disability arose back in 1954.  He opined that the veteran's 
back disability was as severe on September 11, 1972, as it 
was in 1976.  

Analysis

The appellant is claiming entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  She essentially raises two 
distinct arguments, which will be detailed below.

As previously noted, the veteran had a combined disability 
rating of 90 percent in 1972, ten years prior to his death.  
A September 1976 rating decision increased his combined 
evaluation to 100 percent.  The appellant contends that the 
evidence of record demonstrates that, hypothetically, the 
veteran was entitled to a 100 percent rating on September 11, 
1972 (10 years and a day prior to death) on the same basis 
that he was granted entitlement in September 1976.  Competent 
evidence from private physician R. M. D., Jr., M.D. echoes 
that assertion.  

Despite the contentions raised by the appellant, the fact 
remains that the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory period of time prior to his death.  That 
is, the veteran had no service-connected disability rated as 
100 percent disabling for at least 10 years prior to his 
death.  Therefore, as explained earlier, the veteran is not a 
"deceased veteran" for purposes of applying 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22.  Accordingly, the appellant's 
contention must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

Having rejected the appellant's argument of hypothetical 
entitlement as a matter of law, the Board will now consider 
her second contention.  Specifically, the appellant claims 
that there was clear and unmistakable error (CUE) in the June 
1947 rating decision that decreased the veteran's combined 
disability evaluation from 100 percent to 90 percent.  

The appellant cites several bases for her assertion of CUE as 
to the June 1947 rating decision.  First, she claims that the 
RO erroneously failed to consider the veteran's gunshot wound 
residuals under Diagnostic Code 5317, for injuries to the 
muscles of the pelvic girdle.  It was contended that, had 
that Code been applied, the veteran would have received at 
least a 20 percent rating.  She also claimed that the RO 
should have considered the veteran's painful scars, which 
would have entitled the veteran to another 10 percent rating.  
She states that, had those Code sections been considered, the 
veteran's combined disability rating would have rounded up to 
100 percent for greater than 10 years prior to his death, 
entitling her to DIC benefits under 38 C.F.R. § 3.22.  

For the sake of clarity, the Board reiterates that a March 
1946 rating decision originally awarded the veteran a 100 
percent evaluation for a gunshot wound of the left hip.  In 
June 1947, the veteran's rating was revised such that he was 
assigned an 80 percent evaluation for complete paralysis, 
left sciatic nerve, with complete foot drop under Diagnostic 
Code 8520 and a 60 percent evaluation for favorable ankylosis 
of the left hip, pursuant to Diagnostic Code 5250.  Those 
evaluations yielded a combined rating of 90 percent, 
effective April 1947.  

To be entitled to a 20 percent evaluation for an injury to 
the pelvic girdle muscle group XVII under Diagnostic Code 
5317 as it existed at the time of the June 1947 rating 
decision, the evidence would have been required to show 
moderate disability.  A "moderate injury" contemplated a 
through and through or deep penetrating wound of relatively 
short track by a single bullet or a small shell or shrapnel 
fragment.  Any such wound was to be considered at least to 
moderate degree.  Moreover, the objective evidence was to 
show linear or relatively small entrance and exit scars, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Schedule for Rating 
Disabilities, 1945 Edition, Disability Ratings, 
Musculoskeletal System, Paragraph 17 (18).

To be entitled to a 40 percent evaluation under Diagnostic 
Code 5317, the evidence would have needed to establish 
moderately severe muscle disability.  Such degree of 
disability would correspond with wounds that were through and 
through or deep penetrating wounds by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, or intermuscular cicatrisation.  Schedule for 
Rating Disabilities, 1945 Edition, Disability Ratings, 
Musculoskeletal System, Paragraph 17 (19).

A moderately severe muscle injury would have to be typified 
by objective findings to include moderate loss of deep fascia 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance would have to show 
positive evidence of marked or moderately severe loss.  Id.

From a review of the medical evidence before the RO in June 
1947, it cannot be found that their failure to rate the 
veteran under Diagnostic Code 5317 constitutes CUE.   Without 
question, the medical evidence reveals significant 
disability.  It is clear that the veteran sustained a through 
and through bullet wound that was deep.  There was sloughing 
and moderate swelling of the leg.  Additionally, VA and 
private examinations dated in May 1949 revealed atrophy of 
the left leg, knee and thigh.  However, such findings could 
not have been utilized by the RO to increase the veteran's 
disability evaluation for a gunshot wound of the left hip.  
The reason for this is that the rating schedule includes an 
amputation rule.  As it read in 1947, this rule provided 
that, when the extent of disability will be diminished by 
amputation at a certain site of election, the rating for 
amputation at that site may be applied.  The combined 
permanent rating for disabilities of an extremity will not 
exceed the rating for the amputation level next higher than 
the site of injury, unless amputation at a higher level is 
indicated for improvement of the condition.   

Here, Diagnostic Code 5160 (both in 1947 and today) affords a 
90 percent rating for amputation of the thigh, 
disarticulation, with loss of extrinsic pelvic girdle 
muscles. Schedule for Rating Disabilities, 1945 Edition, 
Disability Ratings, Musculoskeletal System, Paragraph 36 
(25).   That is the highest available rating for that Code 
section.  Thus, even if the evidence of record in June 1947 
would have warranted an additional separate rating under 
Diagnostic Code 5317 for a disability of the pelvic muscle 
group, such rating could not have been implemented because 
the veteran's combined rating of 90 percent represented the 
maximum allowable combined evaluation under the amputation 
rule.  Moreover, while muscle injuries above the lower 
extremities would not be precluded by the amputation rule, 
the evidence does not demonstrate any such injury.  

The amputation rule also requires the denial of another 
assertion made by the appellant, namely, that the 60 percent 
disability evaluation assigned under Diagnostic Code 5250 in 
June 1947 was erroneous and that the next-higher 70 percent 
rating should instead have been awarded.  Again, an award of 
the 70 percent evaluation was not an option, as such would 
have impermissibly pushed the veteran's combined rating to 
over 90 percent.  

The Board will now consider the veteran's argument that the 
RO erred in failing to assign a compensable rating for a 
scar.  Again, in June 1947, Diagnostic Codes 7803-7805 
concerned scars not of the head face or neck and not produced 
by burns.  Diagnostic code 7803 provided a 10 percent rating 
for scars that were superficial and poorly nourished with 
repeated ulceration.  Diagnostic code 7804 provided a 10 
percent rating for scars that were superficial, tenderness 
and painful on objective demonstration.  Schedule for Rating 
Disabilities, 1945 Edition, Disability Ratings, The Skin, 
Diagnostic Code 7803-7804 (102).

As pointed out by the appellant's accredited representative 
in an October 2003 communication, the service medical records 
dated in 1945 contain multiple references to drainage of the 
veteran's wounds.  Additionally, in a May 1949 treatment 
record written by S. S., M.D., it was indicated that the 
veteran had a round deep depressed scar in the center of the 
left buttock that was tender on deep pressure.  Another 
narrow and nontender scar was detected in the left crotch.  
The scars were noted to be the result of sniper fire.  A VA 
examination in May 1949 noted the presence of a well-healed 
scar, 2 cm by 2 cm, mid area, left, bilateral.  

Based on the foregoing, there is certainly some evidence in 
support of a finding of a compensable evaluation for scar 
residuals under either Diagnostic Code 7803 or 7804.  
However, the May 1949 VA examination noted only well-healed 
scars, without any mention of tender or painful scar 
residuals.  Additionally, the veteran at no time raised any 
subjective complaints relating to his scars.  Therefore, 
although the evidence could have been construed such as to 
allow for a grant of service connection for the veteran's 
scar residuals, the failure to issue such an award does not 
constitute an undebatable error on the part of the RO.  
Indeed, the Board notes that there is no showing that the 
correct facts, as they were known at the time, were 
unavailable to the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Damrel, 242, 245 (1994).  Thus, there is no CUE 
here as to this issue.  Incidentally, it is noted that even 
if a 10 percent evaluation for a scar had been granted, this 
would only have raised the veteran's combined disability 
rating to 91 percent, which does not round up to 100.  See 
38 C.F.R. § 4.25.  

Finally, the appellant contends that the RO failed to 
properly provide notice of the reduction in the veteran's 
payments that resulted from the revised ratings issued in 
June 1947.  In this vein, it is noted that a VA Form 7609 
indicated a reduction in monthly payments from $180.00 to 
$166.20.  That document, dated in June 1947, indicated that a 
letter to the claimant was dictated, notifying him of the 
proposed reduction.  It may be assumed that such letter was 
actually sent, even though no copy is presently associated 
with the claims file.  The basis for this is the presumption 
of regularity, which holds that government officials are 
presumed to have properly discharged their official duties.  
See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) 
(quoting United States v. Chemical Foundation, Inc. 272 U.S. 
1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless 
rebutted by clear evidence to the contrary, VA is entitled to 
the benefit of this presumption. Id.

While the presumption of regularity serves to establish that 
a notice letter was sent, it still cannot be established that 
such letter was timely.  However, regardless of whether the 
notice was properly administered, the Board notes that the 
decision issued by the RO in June 1947 accurately reflected 
the severity of the veteran's disability picture as based on 
the medical evidence then of record.  Moreover, as previously 
discussed, the reduction to a combined evaluation of 90 
percent is consistent with the amputation rule, further 
demonstrating the propriety of the ratings issued in June 
1947.  

In conclusion, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  Her contention of hypothetical 
entitlement is precluded by law and she has failed to 
establish CUE in the June 1947 rating action.  The Board 
regretfully concludes that the benefit sought on appeal 
remains denied.  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


